Exhibit 10.47

EXECUTION VERSION

SUPPLEMENT TO CHANGE IN CONTROL AGREEMENT

THIS SUPPLEMENT TO CHANGE IN CONTROL AGREEMENT (this “Supplement”), dated as of
March 3, 2006, is made by and between ROGER ARWOOD (“Employee”) and GOLD BANC
CORPORATION, INC. (“Employer”).

Recitals

1. Employee and Employer have entered into a Change in Control Agreement, dated
November 4, 2005 and effective as of June 1, 2005 (the “Agreement”).


2. Pursuant to the Agreement, Employer has agreed that if Employer terminates
Employee other than for Cause following a Change in Control, then Employer will
pay Employee an amount equal to one (1) year’s base compensation in effect for
Employee as of the date of such Change in Control (the “Termination Payment”).


3. Employer and Marshall & Ilsley Corporation (“M&I”) have entered into an
Agreement and Plan of Merger, dated as of November 9, 2005, as amended (the
“Merger Agreement”), pursuant to which Employer will merge (the “Merger”) with
and into M&I.


4. The Merger will close (the “Closing”) on a date determined pursuant to the
Merger Agreement, and will become effective at the time specified in the Merger
Agreement (the “Effective Time”).


5. M&I has confirmed that it intends to terminate Employee promptly following
the Closing and the Effective Time of the Merger.


6. Employee is willing to voluntarily resign prior to the Effective Time, based
upon the agreement of Employer, and the approval and consent of M&I, to the
terms and conditions of this Supplement.


 

--------------------------------------------------------------------------------


Agreement

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto agree as follows:

  • Certain Definitions. As used in this Supplement, unless otherwise defined
herein, all capitalized terms used herein that are defined in the Agreement
shall have the meanings given to them in the Agreement.


  • Employee Resignation. Employee hereby resigns as the Executive Vice
President of Employer and the President of Gold Bank, resigns all his director
and officer positions with all subsidiaries and affiliates of Employer, and
terminates his employment with Employer, all effective as of March 3, 2006 (the
“Resignation Date”). Employee acknowledges that since the termination of his
employment is voluntary, he is not entitled to unemployment benefits in
connection therewith, and agrees that he will not file any claim therefore.
Employee further agrees that he will not have any accrued, but unused, vacation
days as of the date his employment with Employer terminates.


  • Termination Payment. Notwithstanding any other provision of the Agreement,
if and only if the Closing Date and the Effective Time of the Merger occur on or
before December 31, 2006, then Employer agrees to pay Employee the Termination
Payment as provided in Section 3 of the Agreement in an amount equal to one
year’s base salary ($265,000), along with the interest accrued in accordance
with section 4 below, as if Employee had been terminated by Employer without
Cause immediately after the Effective Time. Notwithstanding Section 3 of the
Agreement, such Termination Payment (plus accrued interest thereon, as provided
in paragraph 4 hereof) shall be paid in no event more than ten (10) business
days, following the later of (i) the Effective Time or (ii) six months and one
day after the Resignation Date. The Payment will not count as compensation for
purposes of any of Employer’s qualified or nonqualified retirement or welfare
benefit plans, and will be reduced by any applicable federal and state income
and employment tax withholding.


  • Interest. Notwithstanding any provision of the Agreement or of this
Supplement, Employer shall pay to Employee interest on the principal amount of
the Termination Payment, at the rate of 3.92% per annum, from the Effective Time
until the date the Termination Payment is paid to Employee, such interest to be
payable on the date the Termination Payment is paid to Employee.


  • Notices. All notices, requests, demands and other communications hereunder
shall be deemed to have been duly given if delivered by hand or mailed by
certified mail or registered mail, return receipt requested, with postage
prepaid or by nationally recognized overnight delivery service:


if to Employee, to:

Roger Arwood
P.O. Box 26633
Shawnee Mission, Kansas 66225

or to such other person and place as the Employee shall direct to Employer in
writing;

if to Employer, to:

Gold Banc Corporation, Inc.
11301 Nall Avenue
Leawood, Kansas 66211

or to such other place or person as Employer shall direct to Employee in
writing.

  • Governing Law. This Supplement and all rights and obligations of the parties
shall be construed and interpreted under and pursuant to the laws of the State
of Kansas applicable to agreements made and to be performed entirely within such
state, including all matters of enforcement, validity and performance.


  • Entire Agreement. This Supplement, along with the Agreement, constitutes the
entire agreement between the parties hereto with respect to the transactions
contemplated herein, and supersedes all prior and contemporaneous agreements and
undertakings of the parties pertaining to the subject matter hereof.


 

--------------------------------------------------------------------------------


  • Waiver and Amendment. Any of the provisions of this Supplement may be waived
in writing at any time by the party or parties which is or are entitled to the
benefit of such provision. Any of the provisions of this Supplement may be
amended at any time by written agreement of all the parties hereto.


  • Negotiated Transaction. The provisions of this Supplement were negotiated by
the parties hereto and this Supplement shall be deemed to have been drafted by
all the parties hereto.


  • Counterparts. This Supplement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument. This Supplement may be executed by manual signature or
facsimile signature each of which shall be equally valid.


IN WITNESS WHEREOF, Employee and Employer have caused this Supplement to be
executed as of the date first written above.

/s/ Roger M. Arwood ROGER M. ARWOOD



  GOLD BANC CORPORATION, INC.
    By:  /s/ Malcolm M. Aslin   Name: Malcolm M. Aslin
Title: Chief Executive Officer  


Consent And Approval

Marshall & Ilsley Corporation (“M&I”) has reviewed the foregoing Supplement,
hereby approves the terms of the Supplement and hereby consents to the execution
and delivery of the Supplement by Employer and Employee.

After the Effective Time of the Merger, M&I, as successor by merger to Employer,
agrees to pay the Termination Payment plus interest to Employee as provided in
the Supplement. With respect to the Merger Agreement, M&I hereby consents to
Employer’s execution and delivery of the Supplement, and hereby waives
Employer’s noncompliance with any and all agreements and covenants in the Merger
Agreement that might otherwise prohibit the execution and delivery of the
Supplement, and the transactions contemplated thereby, including without
limitation, Sections 4.1(a), 4.1(e), 4.2(a) and 4.2(1)(x) of the Merger
Agreement. The undersigned is an officer of M&I and has authority to execute and
deliver this Consent and Approval on behalf of M&I.

  MARSHALL & ILSLEY CORPORATION
    By:  /s/ Paul Renard   Paul Renard, Senior Vice President  
